USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1054                         UNITED STATES,                                                           Appellee,                                                               v.                                                          ELWIN BAKER,                                                     Defendant, Appellant.                                          APPEAL FROM THE UNITED STATES DISTRICT COURT                                                   FOR THE DISTRICT OF MAINE                                          [Hon. D. Brock Hornby, U.S. District Judge]                                                             Before                                                      Selya, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                     Joseph S. Berman and Berman & Dowell on brief for appellant.     Jay P. McCloskey, United States Attorney, Jonathan A. Toof andF. Mark Terison, Assistant United States Attorneys, on brief forappellee.July 1, 1998                                                                            Per Curiam.  Upon careful review of the briefs and    record, we perceive no merit in defendant's appellate    arguments.  Particularly, the district court considered the    appropriate factors in revoking defendant's supervised release    and in imposing a term of imprisonment.  We will not second-    guess the district court's assessment of witness credibility    and resolution of the conflicting evidence as to the time of    the sexual assault.  The upward departure was amply supported    by the record and reasonable in degree.  We decline to address    the constitutional arguments that defendant raises for the    first time on appeal.              Affirmed.  See 1st Cir. Loc. R. 27.1.